DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2016/0370591; hereinafter referred to as Wilson) in view of Kojima (US 2005/0035943).
Regarding Claim 1, Wilson discloses a virtual reality or augmented reality vision system (Figure 8; Image Display System 133) including:  
a first emission module (Figure 8; Light Source Group 103), capable of emitting a visible light beam oriented along a first emission axis (see Figure 8 and Paragraphs [0072]-[0073]); 
a second emission module (Figure 8; Near Infrared Light Source 103d), capable of emitting an infrared light beam oriented along a second emission axis (see Figure 8 and Paragraphs [0082]-[0083]; wherein it is disclosed that the near infrared light source 103d is arranged in proximity to a side surface of the convex lens 114 and is arranged to be able to radiate near infrared light toward the eye 302 of the user 300); and 
an infrared-sensitive photodetection module (Figure 8; Camera 116); 
the system (Figure 8; Image Display System 133) further including a micromirror array (Figure 8; Image Display Element 108), in which each micromirror (Figure 8; Image Display Element 108) is capable of assuming a first position and a second position distinct from each other, with the micromirrors (Figure 8; Image Display Element 108) being parallel to each other when they are all in the first position, respectively when they are all in the second position (see Paragraph [0031]; wherein it is disclosed that the image control unit 110 can control each of the micromirrors between an ON state and an OFF state at high speed. When a micromirror is in the ON state, light reflected by the micromirror enters an eye 302 of the user 300. On the other hand, when a micromirror is in the OFF state, light reflected by the micromirror is not directed to the eye 302 of the user 300), and wherein: 
each micromirror of the micromirror array (Figure 8; Image Display Element 108) is configured to, in its first position, receive light from the first emission module (Figure 8; Light Source Group 103) and reflect it along an axis parallel to an axis of interest (see Figure 8 and Paragraph [0031]; wherein it is disclosed that when a micromirror is in the ON state, light reflected by the micromirror enters an eye 302 of the user 300); and 
each micromirror of the micromirror array (Figure 8; Image Display Element 108) is configured to, in its second position, receive light propagating along an axis parallel to the axis of interest and reflect it towards the photodetection module (see Figure 8 and Paragraph [0085]; wherein it is disclosed that the image control unit 110 controls the micromirrors of the DMD so that near infrared light reflected by the eye 302 of the user 300 when the near infrared light sources 103d radiate near infrared light may travel toward the camera 116).
Wilson does not expressly disclose that each micromirror of the micromirror array is configured to, in its second position, receive light from the second emission module and reflect it along an axis substantially parallel to the axis of interest.
Kojima discloses a system (Figure 1A; Projection Type Image Display Apparatus 10) including: a first emission module (Figure 1A; wherein the first emission module is responsible for emitting the red, green and blue beams which make up Image display laser beam 15), capable of emitting a visible light beam oriented along a first emission axis (see Figure 1A);
a second emission module (see Figure 1A; wherein the second emission module is responsible for emitting infrared laser beam 16), capable of emitting an infrared light beam oriented along a second emission axis (see Figure 1A); and
an infrared-sensitive photodetection module (Figure 1A; Detector 17); 
the system (Figure 1A; Projection Type Image Display Apparatus 10) further including a micromirror (Figure 1A; Scanning Mirror 13); and
the micromirror (Figure 1A; Scanning Mirror 13) is configured to, in its second position, receive light from the second emission module (see Figure 1A; wherein the second emission module is responsible for emitting infrared laser beam 16) and reflect it along an axis substantially parallel to the axis of interest (see Figures 1A-1C), and receive light propagating along an axis parallel to the axis of interest and reflect it towards the photodetection module (see Figure 1A and Paragraph [0059]; wherein it is disclosed that each of the laser beams 15 and 16 is incident on the reflective surface so as to be reflected with an axis as a center).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the virtual reality vision system of Wilson by relocating the infrared light sources 103d depicted in Figure 8 to coincide with the position of camera 116 such that each micromirror of the micromirror array is configured to, in its second position, receive light from the second emission module and reflect it along an axis substantially parallel to the axis of interest, based upon the teachings of Kojima, because doing so would predictably allow for the system to be made more compact.
Regarding Claim 2, Wilson as modified by Kojima discloses the limitations of claim 1 as detailed above.
Wilson further discloses each of the micromirrors of the micromirror array (Figure 8; Image Display Element 108), the first position and the second position are symmetrical to each other relative to an elemental plane of symmetry (see Paragraphs [0029]-[0031]), with the elemental planes of symmetry associated with each of the micromirrors all being parallel to each other (see Paragraphs [0029]-[0031]).
Regarding Claim 3, Wilson as modified by Kojima discloses the limitations of claim 1 as detailed above.
Wilson further discloses a projection optical system (Figure 8; Convex Lens 114), located downstream of the micromirror array (Figure 8; Image Display Element 108) along a direction of propagation of the visible light beam in the virtual reality or augmented reality vision system (see Figure 8), and capable of performing an optical conjugation between the micromirror array (Figure 8; Image Display Element 108) and a predetermined focusing surface (see Figure 8 and Paragraph [0033]; wherein the convex lens 114 is arranged on an opposite side of the image display element 108 and functions as an image enlarging unit configured to enlarge an image generated by the image display element 108 and present the enlarged image to the user).
Regarding Claim 7, Wilson as modified by Kojima discloses the limitations of claim 1 as detailed above.
Kojima further discloses an optical axis of the photodetection device (Figure 1A; Detector 17) and the second emission axis are substantially parallel, to within 10 ̊ (see Figure 1A; wherein upon being combined by half-mirror 12 the axis of the detector 17 and the emission module which emits infrared laser beam 16 are identical).
Regarding Claim 8, Wilson as modified by Kojima discloses the limitations of claim 1 as detailed above.
Wilson does not expressly disclose at least one partially reflective mirror configured to deflect an optical axis of the photodetection device or the second emission axis, so as to superimpose these together.
Kojima discloses at least one partially reflective mirror (Figure 1A; Half Mirror 12) configured to deflect an optical axis of the photodetection device (Figure 1A; Detector 17) or the second emission axis, so as to superimpose these together (see Figure 1A and Paragraphs [0063]-[0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wilson by adding a partially reflective mirror such that the at least one partially reflective mirror is configured to deflect an optical axis of the photodetection device or the second emission axis, so as to superimpose these together, as taught by Kojima, because doing so would predictably allow for the system to be made more compact.
Regarding Claim 9, Wilson as modified by Kojima discloses the limitations of claim 1 as detailed above.
Wilson further discloses a calculator (Figure 8; Image Output Unit 118), configured to receive as an input at least one infrared image acquired by the photo-detection module (Figure 8; Camera 116), and implement processing of this at least one infrared image so as to deduce one or more parameters relating to the user therefrom (see Paragraph [0037]; wherein it is disclosed that the image output unit 118 sends the image imaged by the camera 116 to the video reproducing device 200 such that a line of sight of a user is detected).
Regarding Claim 10, Wilson as modified by Kojima discloses the limitations of claim 1 as detailed above.
Wilson further discloses the first light emission module (Figure 8; Light Source Group 103) is capable of emitting a visible light beam, with a spectrum centered alternately on a first, a second and a third wavelength (see Paragraphs [0072] and [0084]).
Regarding Claim 11, Wilson as modified by Kojima discloses the limitations of claim 10 as detailed above.
Wilson further discloses the first light emission module (Figure 8; Light Source Group 103) includes at least three elementary sources (Figure 8; Red, Green and Blue Light Sources 103a-103c), respectively adapted to emit a red, blue and green light beam (see Paragraphs [0072]-[0084]).
Regarding Claim 12, Wilson as modified by Kojima discloses the limitations of claim 10 as detailed above.
Wilson further discloses a method for using a system according to claim 10 (see Claim 10 rejection above), the method including the following steps of: 
a) piloting the first emission module (Figure 8; Light Source Group 103), for emitting a visible light beam with a spectrum centered on the first wavelength (see Figure 4 and Paragraph [0047]; wherein during a period from a time T1 to a time T2, red light enters the image display element 108), and piloting the mirrors of the micromirror array (Figure 8; Image Display Element 108) so as to form the first component of a colour image (see Figure 4 and Paragraphs [0035] and [0046]-[0047]);  
b) piloting the first emission module (Figure 8; Light Source Group 103), for emitting a visible light beam with a spectrum centered on the second wavelength (see Figure 4 and Paragraph [0047]; wherein during a period from the time T2 to a time T3, green light enters the image display element 108), and piloting the mirrors of the micromirror array (Figure 8; Image Display Element 108) so as to form the second component of the colour image (see Figure 4 and Paragraphs [0046]-[0047]); 
c) piloting the first emission module (Figure 8; Light Source Group 103), for emitting a visible light beam with a spectrum centered on the third wavelength (see Figure 4 and Paragraph [0047]; wherein during a period from the time T3 to a time T4, blue light enters the image display element 108), and piloting the mirrors of the micromirror array (Figure 8; Image Display Element 108) so as to form the third component of the colour image (see Figure 4 and Paragraphs [0046]-[0047]); and 
d) piloting the first light emission module (Figure 8; Light Source Group 103) to stop emitting the visible light beam (see Figure 4; wherein during times T4-T5 and T8-T9 the visible light beams are suspended and the infrared light beam is ignited), piloting the second emission module (Figure 8; Near Infrared Light Source 103d) for emitting an infrared light beam (see Figure 4; wherein during times T4-T5 and T8-T9 the visible light beams are suspended and the infrared light beam is ignited), piloting the micromirror array (Figure 8; Image Display Element 108) so that the at least one of the micromirrors is in the second position (see Figure 4), and acquiring by the photodetection module (Figure 8; Camera 116) an infrared image of a region of an eye of an user (see Figure 8 and Paragraph [0052]).
Regarding Claim 13, Wilson as modified by Kojima discloses the limitations of claim 12 as detailed above.
Wilson further discloses in step d) all of the micromirrors of the micromirror array (Figure 8; Image Display Element 108) are positioned in their second position (see Paragraph [0057]).
Regarding Claim 14, Wilson as modified by Kojima discloses the limitations of claim 12 as detailed above.
Wilson further discloses the photodetection module (Figure 8; Camera 116) includes a single photodiode (see Paragraph [0036]), and wherein, in step d), only some of the micromirrors of the micromirror array are positioned in their second position (see Figures 3 and 4; Paragraphs [0048] and [0053]; wherein it is disclosed that only the micromirrors corresponding to the luminous points 124 serving as the reference points in detecting the line of sight are cyclically and sequentially set in the ON state).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2016/0370591; hereinafter referred to as Wilson) as modified by Kojima (US 2005/0035943) as applied to claim 3, in view of Bar-Zeev et al (US 2012/0127062; hereinafter referred to as Bar-Zeev).
Regarding Claim 4, Wilson as modified by Kojima disclose the limitations of claim 3 as detailed above.
Wilson as modified by Kojima does not expressly disclose that the projection optical system is a variable optical system, connected to a first piloting device for piloting the focal length of said projection optical system.
Bar-Zeev discloses a system (Figure 1B; Head Mounted Display Device 2) including a projection optical system (Figure 1B; Variable Focus Lens 119); wherein 
the projection optical system (Figure 1B; Variable Focus Lens 119) is a variable optical system (see Paragraph [0055]), connected to a first piloting device (Figure 1B; Focal Region Adjustment Unit 139) for piloting the focal length of said projection optical system (see Paragraph [0093]; wherein it is disclosed that the focal region unit driver 239 provides a control signal, for example, a driver current or a drive voltage to the focal region adjustment unit 139, in a mechanical adjustment example, to move one or more elements of the unit 139 to change the optical power of the variable focus lens 119).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the projection optical system of Wilson as modified by Kojima such that the projection optical system is a variable optical system, connected to a first piloting device for piloting the focal length of said projection optical system, as taught by Bar-Zeev, because doing so would allow a user to see the real and virtual objects at that focal region in focus (see Bar-Zeev Paragraph [0044]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2016/0370591; hereinafter referred to as Wilson) as modified by Kojima (US 2005/0035943) as applied to claim 3, in view of Melville et al (US 5,982,555; hereinafter referred to as Melville).
Regarding Claim 5, Wilson as modified by Kojima discloses the limitations of claim 3 as detailed above.
Wilson as modified by Kojima does not expressly disclose a setting optical system, disposed between the micromirror array and the photodetection module, and configured to participate in an optical conjugation between a surface for receiving an eye of an user and a detection surface of the photodetection module.
Melville discloses a system (Figure 1; Virtual Retinal Display 10) including 
a projection optical system (Figure 1; Eyepiece 20); and
a setting optical system (Figure 1; Convergent Lens 43), disposed adjacent to a photodetection module (Figure 1; Photo Detector 44), and configured to participate in an optical conjugation between a surface for receiving an eye of an user and a detection surface of the photodetection module (see Figure 1 and Column 6 Lines 15-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wilson as modified by Kojima by incorporating a setting optical system, as taught by Melville, wherein upon combination the setting optical system would be disposed between the micromirror array and the photodetection module and would be configured to participate in an optical conjugation between a surface for receiving an eye of an user and a detection surface of the photodetection module, because doing so would predictably optimize the measurement efficiency of the photodetector by increasing the amount of light focused thereunto.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2016/0370591; hereinafter referred to as Wilson) as modified by Kojima (US 2005/0035943) as applied to claim 10, in view of Aleem et al (US 2018/0149874; hereinafter referred to as Aleem).
Regarding Claim 15, Wilson as modified by Kojima discloses the limitations of claim 10 as detailed above.
Wilson further discloses a method for using a system according to claim 10 (see Claim 10 rejection above), the method including the following steps of: 
a) piloting the first emission module (Figure 8; Light Source Group 103), for emitting a visible light beam with a spectrum centered on the first wavelength (see Figure 4 and Paragraph [0047]; wherein during a period from a time T1 to a time T2, red light enters the image display element 108), and piloting the mirrors of the micromirror array (Figure 8; Image Display Element 108) so as to form the first component of a colour image (see Figure 4 and Paragraphs [0035] and [0046]-[0047]);  
b) piloting the first emission module (Figure 8; Light Source Group 103), for emitting a visible light beam with a spectrum centered on the second wavelength (see Figure 4 and Paragraph [0047]; wherein during a period from the time T2 to a time T3, green light enters the image display element 108), and piloting the mirrors of the micromirror array (Figure 8; Image Display Element 108) so as to form the second component of the colour image (see Figure 4 and Paragraphs [0046]-[0047]); 
c) piloting the first emission module (Figure 8; Light Source Group 103), for emitting a visible light beam with a spectrum centered on the third wavelength (see Figure 4 and Paragraph [0047]; wherein during a period from the time T3 to a time T4, blue light enters the image display element 108), and piloting the mirrors of the micromirror array (Figure 8; Image Display Element 108) so as to form the third component of the colour image (see Figure 4 and Paragraphs [0046]-[0047]).
Wilson as modified by Kojima does not expressly disclose that for the entire duration of at least steps a) to c), the second emission module emits light and the photodetection module receives light and integrates a signal.
Aleem discloses a method for using a system (Figure 2; WHUD 200); wherein for the entire duration of the emission of a first emission module (Figure 2; RGB of laser module 211), a second emission module (Figure 2; IR of laser module 211) emits light and the photodetection module (Figure 2; Photodetector 250) receives light and integrates a signal (see Paragraph [0031]; wherein it is disclosed that for each respective orientation of the at least one scan mirror the infrared laser diode is continuously active.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Wilson as modified by Kojima such that for the entire duration of at least steps a) to c), the second emission module emits light and the photodetection module receives light and integrates a signal, as taught by Aleem, because doing so would ensure that the eye of a user is continuously monitored and tracked, thereby allowing for the optimization of the image projected thereon.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding Claim 6, the prior art of record, whether taken alone or in combination fails to teach, suggest or render obvious a depth of field of the setting optical system is adapted to enable a sharp image of a surface passing through the eye of the user in use to be formed on the detection surface of the photo-detection module, for any value of the focal length of the projection optical system belonging to a determined focal length interval, with said focal length interval having a span of between three millimetres and five centimetres.
These limitations in combination with the limitations of claims 1, 3 and 5 would render the claim non-obvious over the prior art of record if rewritten.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882